J-A08040-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA                               :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    ROBERT SHABAZZ-DAVIS                       :
                                               :   No. 2525 EDA 2015
                       Appellant

             Appeal from the Judgment of Sentence March 13, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0007330-2013


BEFORE:      PANELLA, LAZARUS, JJ., and STEVENS, P.J.E.*

JUDGMENT ORDER BY STEVENS, P.J.E.:                    FILED JANUARY 29, 2018

        In view of the Supreme Court of Pennsylvania’s October 12, 2017, Order

which granted the Petition for Allowance of Appeal of Robert Shabazz-Davis

(“Appellant”), vacated this Court’s disposition of this matter and remanded for

reconsideration in light of its decision in Commonwealth v. Batts, 163 A.3d

410 (Pa. June 26, 2017), we conclude that the reasons the trial court provided

prior to imposing the judgment of sentence of life imprisonment without the

possibility of parole upon Appellant were insufficient to show that it “reach[ed]

a conclusion, supported by competent evidence, that [Appellant] will forever




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A08040-17



be incorrigible, without any hope for rehabilitation.” Id. at 435.1 Therefore,

Appellant’s sentence is illegal, and, accordingly, we remand this matter to the

trial court for resentencing in light of Batts.

        Case    remanded     for   resentencing.    Superior   Court   jurisdiction

relinquished.




____________________________________________


1   Specifically, the Court held the following:

               For sentencing purposes, there is a presumption against the
        imposition of a sentence of life without parole for a defendant
        convicted of first-degree murder committed as a juvenile. The
        Commonwealth must give reasonable notice of its intention to
        seek a sentence of life without the possibility of parole. To rebut
        the presumption, the Commonwealth has the burden to prove,
        beyond a reasonable doubt, that the juvenile offender is
        permanently incorrigible and thus is unable to be rehabilitated.
        Consistent with the mandate of Miller and Montgomery, for a
        life-without-parole sentence to be constitutionally valid, the
        sentencing court must find that the juvenile offender is
        permanently incorrigible and that rehabilitation would be
        impossible. The Commonwealth's evidence and the sentencing
        court's decision must take into account the factors announced in
        and section 1102.1(d) of the Crimes Code. Even if the
        Commonwealth satisfies its burden of proof, the sentencing court
        is not required to impose a life-without-parole sentence upon a
        juvenile offender.
               In sentencing a juvenile offender to life with the possibility
        of parole, traditional sentencing considerations apply. See 42
        Pa.C.S. § 9721(b). The sentencing court should fashion the
        minimum term of incarceration using, as guidance, section
        1102.1(a) of the Crimes Code.

Batts, ___ Pa. at ___, 163 A.3d at 459–60.




                                           -2-
J-A08040-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/29/18




                          -3-